406 So. 2d 1262 (1981)
Benjamin W. BROWN, a/k/a Benjamin William Brown, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1146.
District Court of Appeal of Florida, Fourth District.
December 9, 1981.
*1263 Richard L. Jorandby, Public Defender, and Robert E. Adler, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert L. Bogen, Asst. Atty. Gen., West Palm Beach, for appellee.
DOWNEY, Judge.
Benjamin W. Brown appeals from a judgment adjudicating him guilty of three counts of uttering a false, forged, or altered check and concurrent sentences of five years probation on each count.
We have considered appellant's three points on appeal and find no reversible error demonstrated under any of said points. However, we deem it appropriate to address appellant's contention in Point Three that one of the conditions of his probation was unconstitutionally vague and unrelated to rehabilitation. Condition Number Nine required appellant to "Stay away from bars."
The record reflects that appellant has a lengthy history of varied involvement in crime, including association with drug dealers. During prior probationary periods he was often unemployed and was considered to be generally lazy by his probation officer. Apparently, the trial judge felt hanging around bars with the associations often found there was not conducive to appellant's rehabilitation and to the protection of the public from future criminal activity in which appellant might, as a result, become involved.
A condition of probation should reasonably relate to the offense involved, the rehabilitation of the defendant, or the protection of the public. Dearth v. State, 390 So. 2d 108 (Fla.App. 1980). We hold that the condition complained of, which was imposed by the veteran trial judge, fulfills the purposes of probation conditions as set forth in Dearth, supra. It is not unconstitutionally vague. The average person would understand the meaning of the admonition, "Stay away from bars."
Accordingly, the judgment and sentence appealed from is affirmed.
AFFIRMED.
LETTS, C.J., and GLICKSTEIN, J., concur.